Citation Nr: 1342133	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as nervous breakdown).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from April 28, 1969 to August 7, 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Thereafter, in May 2011, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), which vacated and remanded the Veteran's appeal in November 2011 pursuant to a Joint Motion for Remand.  In August 2012, the Board remanded the Veteran's appeal to comply with the provisions of the Joint Motion for Remand.  Additional development was conducted pursuant to the Board's remand and the denial of the Veteran's claim was continued in an April 2013 Supplemental Statement of the Case.  The Veteran's appeal was, thereafter, returned to the Board.  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with review of the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

The Board finds that remand for additional development is warranted, especially due to the additional medical evidence submitted by the Veteran.

Initially the Board notes that the service treatment records indicate, and the Veteran has stated, that he was hospitalized at the U.S. Navy Hospital in St. Albans, New York after the incident on the airplane in June 1969 where he became aggressive and assaulted a stewardess.  Although the Medical Board evaluation (which was prepared at the St. Albans facility) is in the service treatment records, there are no clinical records available relating to this hospitalization nor does it appear that an attempt was made to obtain them.  The Board finds these records may be highly relevant to the Veteran's claim and thus, on remand, efforts should be made to obtain such records.

In addition, the Board finds that a new VA examination is warranted for the examiner to resolve the question of the Veteran's diagnosis and the etiology of his current psychiatric disorder as these elements were placed in question by the new medical evidence submitted by the Veteran since the Board's remand in August 2012.  

The Veteran submitted new medical opinions from April 2011 and November 2013.  In April 2011, the Veteran was evaluated by Dr. A.F., a psychotherapist, who essentially opined that, based on the Veteran's symptoms and history, it is apparent that he suffered an acute stress reaction when leaving boot camp.  It is his opinion that, in the years that followed, the acute stress disorder symptoms manifested after his completion of boot camp are indicative of a primary posttraumatic stress disorder, which the Veteran continues to experience.  

Although Dr. A.F. indicates he reviewed current treatment records since 2004 and the Veteran's correspondence and historical notes, significantly he does not indicate he reviewed the Veteran's service treatment records, which show the Veteran was determined by a Medical Board evaluation to have a personality disorder that pre-existed service as well as clinical records showing the Veteran was having emotional problems, was manipulative, and having troubles sleeping due to problems at home.  Thus, his opinion is not based upon a review of the entire record.  This is especially significant since the Veteran's history as reported does not appear to be consistent with that shown in the service treatment records or other evidence of record.  Furthermore, Dr. A.F. failed to explain how the Veteran's history and symptoms meet the criteria for a diagnosis of PTSD and it appears he merely relies upon the Veteran's report of his general experiences in boot camp and the internal affect those had on him in rendering a diagnosis of PTSD.  Dr. A.F. also mentioned a possible deployment overseas as a stressor although there is nothing in the record to indicate that the Veteran was to be deployed.  Rather the evidence shows, and the Veteran has reported, that he was headed to his permanent duty station in Rhode Island when he had his claimed "nervous breakdown."  Consequently, the Board finds that Dr. A.F.'s medical opinion is not sufficient for evaluating the Veteran's claim because of the above inadequacies.

The second medical opinion, dated in November 2013, was submitted by Dr. A.B., a neurologist (acting as an independent medical examiner).  It is clear from the medical report that Dr. A.B. reviewed the Veteran's service treatment records.  She fails, however, to refer at all to the final Medical Board evaluation that was the basis of the Veteran's discharge.  Instead, she focuses on his treatment notes showing he was treated for three weeks for an illness manifested by intractable vomiting and his immunization record, and his report of what happened during the incident on the airplane and his discharge from service (although she does mention that the records from St. Albans, New York or not available).  She also relates the Veteran's report of post-service treatment.  She sets forth his current complaints, current medications, past medical history, and personal/family history (which is notably different from what the Veteran reported in an initial evaluation in July 2004).  She also sets forth results of testing by use of the Zung Self-Rating Depression Scale, which demonstrate his score was compatible with moderate reactive depression.  Thereafter, she provided an opinion, within a reasonable degree of medical certainty, that the Veteran's psychiatric condition with bipolar manifestations, that he has suffered through the years, was the result of service and was an acquired condition that stems from the excessive simultaneous vaccinations side effects, compounded by inadequate and dangerous intramuscular antibiotic that he was known to be hypersensitive to in the medical documentation.  She stated that all of these contributed to his physical demise with nausea/vomiting intractable but also with psychiatric manifestations which culminated with his outburst and attack of the stewardess on the said flight, followed by almost 30 years of psychiatric treatments for his bipolar condition.  

The Board notes that Dr. A.B. presents a new theory of the cause of the Veteran's behavior in service during the airplane incident and the etiology of his current psychiatric problems that had not been previously raised or considered by any prior psychiatrist who examined the Veteran.  Furthermore, although her report seems fairly concise as to some things shown in the service treatment records, it is significant that she fails to set forth the findings of the Medical Board evaluation, which shows the Veteran was found to have a personality disorder that pre-existed service and thus was not fit for service and was discharged.  The findings of the Medical Board evaluation are also inconsistent with her report of what happened at the time the Veteran was discharged from service.  Furthermore, she fails to take into account that there are other notes in the treatment record that make mention of the Veteran having "situation difficulties," being "manipulative," having trouble sleeping due to troubles at home, and having emotional problems.  Finally, the Board notes that the Veteran's report of his family history as noted by Dr. A.B. is significantly inconsistent with that shown in his initial psychiatric evaluation at St. Joseph's Medical Center in July 2004.  She reports the Veteran had a fairly average childhood, while in July 2004 the Veteran reported a tumultuous childhood and hating his father and wanting to kill him as well as issues with his mother because she made him her confidant regarding her problems with his father.  Dr. A.B.'s failure to account for all the references in the service treatment records showing the Veteran's mental state at that time and only on the physical health records, as well as the significant difference in the reported family history from prior reports without an explanation, is problematic to her medical opinion.  

Finally, the Board notes that the July 2008 VA examiner did not have the Veteran's claims file thus, although he seemed to give a positive opinion, it is not made on a full review of the record and thus is inadequate.  Furthermore, although the February 2011 VHA medical expert's opinion seems to be adequate, it does not take into account this new medical evidence which provides a different diagnosis as well as a new theory of the cause of the Veteran's current psychiatric disorder.  Thus, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request it conduct a search of the records of the U.S. Navy Hospital in St. Albans, New York, for the period of June to August of 1969 for records relating to the Veteran's inpatient psychiatric hospitalization, to include any separately stored records.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  The Veteran should be advised of VA's inability to obtain such records and its efforts to obtain such records.  A formal finding of unavailability should be made and associated with the claims file.

2.  After any available additional evidence has been obtained and associated with the claims file, schedule the Veteran for a VA mental disorders examination.  The claims file must be provided to the VA examiner along with a copy of this remand.  The VA examiner should note his review of the claims file and all pertinent evidence relied upon.

After conducting any necessary diagnostic tests and/or studies, the examiner should set forth all Axis I diagnoses found upon examination of the Veteran.  The examiner should also provided, if possible, any Axis II diagnoses found on examination.  Thereafter, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each Axis I psychiatric disorder found on examination is related to the Veteran's military service, specifically the June 1969 incident in which the Veteran became violent on a flight and assaulted a stewardess and was thereafter hospitalized at the U.S. Navy Hospital in St. Albans, New York.  The examiner should consider all evidence demonstrating a continuity of symptoms since service, both lay and medical, in rendering an opinion.  The examiner should also comment on the Veteran's ability to provide an accurate history consistent with the evidence of record.  If a diagnosis of PTSD is rendered, then the VA examiner must set forth the specific in-service stressor(s) upon which the diagnosis is based.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After ensuring that all additional development necessary to assist the Veteran is completed (including ensuring the adequacy of the examination report), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


